Exhibit 10.1

EXECUTION COPY

SECOND AMENDED AND RESTATED RECEIVABLES SALE AGREEMENT

DATED AS OF MAY 9, 2014

AMONG

THE ORIGINATORS FROM TIME TO TIME PARTY HERETO

AND

RPM FUNDING CORPORATION,

AS BUYER



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I AMOUNTS AND TERMS

     2   

Section 1.1

  [Reserved]      2   

Section 1.2

  Sales of Receivables      2   

Section 1.3

  Payment for the Purchases      3   

Section 1.4

  Purchase Price Credit Adjustments      4   

Section 1.5

  Payments and Computations, Etc      5   

Section 1.6

  Transfer of Records      5   

Section 1.7

  Characterization      5   

ARTICLE II REPRESENTATIONS AND WARRANTIES

     6   

Section 2.1

  Representations and Warranties of Originators      6   

ARTICLE III CONDITIONS OF PURCHASE

     11   

Section 3.1

  Conditions Precedent to Initial Purchase      11   

Section 3.2

  Conditions Precedent to Subsequent Payments      11   

Section 3.3

  Reaffirmation of Representations and Warranties      11   

ARTICLE IV COVENANTS

     11   

Section 4.1

  Affirmative Covenants of Originators      11   

Section 4.2

  Negative Covenants of Originators      17   

ARTICLE V TERMINATION EVENTS

     19   

Section 5.1

  Termination Events      19   

Section 5.2

  Remedies      20   

ARTICLE VI INDEMNIFICATION

     20   

Section 6.1

  Indemnities by Originators      20   

Section 6.2

  Other Costs and Expenses      23   

ARTICLE VII MISCELLANEOUS

     23   

Section 7.1

  Waivers and Amendments      23   

Section 7.2

  Notices      23   

Section 7.3

  Protection of Ownership Interests of Buyer      23   

Section 7.4

  Confidentiality      24   

Section 7.5

  Bankruptcy Petition      25   

Section 7.6

  CHOICE OF LAW      25   

Section 7.7

  CONSENT TO JURISDICTION      25   

Section 7.8

  WAIVER OF JURY TRIAL      25   

Section 7.9

  Integration; Binding Effect; Survival of Terms      26   

Section 7.10

  Counterparts; Severability; Section References      26   

 

-i-



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED RECEIVABLES SALE AGREEMENT

THIS SECOND AMENDED AND RESTATED RECEIVABLES SALE AGREEMENT, dated as of May 9,
2014, is by and among each of the parties from time to time party hereto as an
Originator (each, an “Originator” and collectively, the “Originators”), and RPM
Funding Corporation, a Delaware corporation (“Buyer”). Unless defined elsewhere
herein, capitalized terms used in this Agreement shall have the meanings
assigned to such terms in Exhibit I hereto (or, if not defined in Exhibit I
hereto, the meanings assigned to such terms in Exhibit I to the Purchase
Agreement hereinafter defined).

PRELIMINARY STATEMENTS

Each of the Originators (other than Dri-Eaz Products, Inc., a Washington
corporation (“Dri-Eaz”), Sapphire Scientific Inc., an Arizona corporation
(“Sapphire”) and Kirker Enterprises, Inc., a Delaware Corporation (“Kirker”;
together with Sapphire and Dri-Eaz, each a “New Originator” and collectively,
the “New Originators”)) and the Buyer are parties to an Amended and Restated
Receivables Sale Agreement dated as of April 7, 2009, as heretofore amended from
time to time (the “Existing Agreement”). The parties hereto agree to amend and
restate the Existing Agreement on the terms and subject to the conditions
hereinafter set forth.

Each of the Originators now owns, and from time to time hereafter will own,
Receivables. Each of the Originators wishes to sell and assign to Buyer, and
Buyer wishes to purchase from such Originator, all of such Originator’s right,
title and interest in and to its Receivables, together with the Related Security
and Collections with respect thereto.

Each of the Originators and Buyer intends the transactions contemplated hereby
to be true sales of the Receivables from such Originator to Buyer, providing
Buyer with the full benefits of ownership of the Receivables originated by such
Originator, and none of the Originators or Buyer intends these transactions to
be, or for any purpose to be characterized as, loans from Buyer to any
Originator.

Buyer will sell undivided interests in the Receivables and in the associated
Related Security and Collections pursuant to that certain Amended and Restated
Receivables Purchase Agreement dated as of the date hereof (as the same may from
time to time hereafter be amended, supplemented, restated or otherwise modified,
the “Purchase Agreement”) among Buyer, RPM International Inc., a Delaware
corporation (“RPM-Delaware”), as initial Servicer, Fifth Third Bank (“Fifth
Third”), and PNC Bank, National Association (“PNC” and each of Fifth Third and
PNC, a “Purchaser” and, collectively, the “Purchasers”), and PNC, in its
capacity as administrative agent for the Purchasers (in such capacity, together
with its successors and assigns, the “Administrative Agent”).



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

ARTICLE I

AMOUNTS AND TERMS

Section 1.1 [Reserved]

Section 1.2 Sales of Receivables.

(a) In consideration for payment of the Purchase Price in accordance with
Section 1.3 and upon the terms and subject to the conditions set forth herein,
each Originator hereby sells, assigns, transfers, sets-over and otherwise
conveys to Buyer, without recourse (except to the extent expressly provided
herein), and Buyer hereby agrees to purchase from each Originator, all of such
Originator’s right, title and interest in and to all of such Originator’s
Receivables existing on the Initial Cutoff Date and all Receivables originated
by such Originator on each day from and after the Initial Cutoff Date through
and including such Originator’s Termination Date, together with all Related
Security relating thereto and all Collections thereof. In connection with the
payment of the Purchase Price for any Receivables purchased hereunder, Buyer may
request that the applicable Originator deliver, and such Originator shall
deliver, such approvals, opinions, information, reports or documents as Buyer
may reasonably request.

(b) It is the intention of the parties hereto that each Transfer of Receivables
made hereunder shall constitute a “sale of accounts” (as such term is used in
Article 9 of the UCC) or other absolute conveyance, which Transfer is absolute
and irrevocable and provides Buyer with the full benefits of ownership of the
Receivables. Except for the Purchase Price Credits owed pursuant to Section 1.4,
the Transfers of Receivables hereunder are made without recourse to the
Originators; provided, however, that (i) each Originator shall be liable to
Buyer for all representations, warranties and covenants made by such Originator
pursuant to the terms of the Transaction Documents to which such Originator is a
party, and (ii) such Transfers do not constitute and are not intended to result
in an assumption by Buyer or any assignee thereof of any obligation of the
applicable Originator or any other Person arising in connection with the
Receivables, the related Contracts and/or other Related Security or any other
obligations of any Originator. In view of the intention of the parties hereto
that each Transfer of Receivables made hereunder shall constitute a sale or
other outright conveyance of such Receivables rather than a loan secured
thereby, each Originator agrees that it will, on or prior to the date hereof and
in accordance with Section 4.1(e)(ii), mark its master data processing records
relating to the Receivables with a legend acceptable to Buyer and to the
Administrative Agent (as Buyer’s collateral assignee), evidencing that Buyer has
purchased such Receivables as provided in this Agreement and agrees to note in
its financial statements that its Receivables have been sold to Buyer. Upon the
request of Buyer or the Administrative Agent (as Buyer’s collateral assignee),
each Originator will execute and file such financing or continuation statements,
or amendments thereto or assignments thereof, and such other instruments or
notices, as may be necessary or appropriate to perfect and maintain the
perfection of Buyer’s ownership interest in the Receivables originated by such
Originator and the Related Security and Collections with respect thereto, or as
Buyer or the Administrative Agent (as Buyer’s collateral assignee) may
reasonably request.

 

2



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary set forth in paragraph (a) above or
otherwise in this Agreement, no New Originator shall sell any Receivable of such
New Originator or any Related Security with respect thereto to the Buyer
pursuant to this Agreement until such time (with respect to any New Originator,
the “Subject Date”), if any, as (i) each of such New Originator, the Buyer,
RPM-Delaware, each of the Purchasers and the Administrative Agent have consented
thereto in writing (which consent may be in the form of electronic mail) and the
Administrative Agent has confirmed that the Subject Date with respect to such
New Originator has occurred, (ii) such New Originator shall have acquired one or
more shares of Preferred Shares and (iii) each of the Buyer, each of the
Purchasers and the Administrative Agent have received such information,
documents, instruments and agreements, in form and substance satisfactory to the
Buyer, each of the Purchasers and the Administrative Agent (in their sole and
absolute discretion), as reasonably requested by such party prior to the Subject
Date. Upon the occurrence of the Subject Date with respect to any New
Originator, such New Originator shall immediately sell, assign, transfer,
set-over and otherwise convey to Buyer, without recourse (except to the extent
expressly provided herein), and Buyer shall purchase from such New Originator,
all of such New Originator’s right, title and interest in and to all of such New
Originator’s Receivables existing on the Subject Date and all Related Security
relating thereto and all Collections thereof, on the terms and subject to the
conditions set forth in this Agreement. On each day on and after the Subject
Date with respect to each New Originator, such New Originator shall sell all
Receivables originated by such New Originator on such date in accordance with
Section 1.2(a) of this Agreement.

Section 1.3 Payment for the Purchases.

(a) The Purchase Price for each Receivable shall be due and owing in full by
Buyer to the applicable Originator or its designee on the date each such
Receivable comes into existence (except that Buyer may, with respect to any such
Purchase Price, offset against such Purchase Price any amounts owed by such
Originator to Buyer hereunder and which have become due but remain unpaid) and
shall be paid to such Originator in the manner provided in the following
paragraphs (b), (c) and (d).

(b) With respect to any Receivables coming into existence after the Initial
Cutoff Date, on each Settlement Date, Buyer shall pay the Purchase Price
therefor to the applicable Originator in accordance with Section 1.3(d) and in
the following manner:

first, by delivery of immediately available funds, to the extent of funds
available to Buyer from its subsequent sale of an interest in the Receivables to
the Administrative Agent for the benefit of the Purchasers under the Purchase
Agreement, or other cash on hand; and/or

second, by delivery of the proceeds of a subordinated loan from such Originator
to Buyer (a “Subordinated Loan”) in an amount not to exceed the least of (A) the
remaining unpaid portion of such Purchase Price, and (B) the maximum
Subordinated Loan that could be borrowed without rendering Buyer’s Net Worth
less than the Required

 

3



--------------------------------------------------------------------------------

Capital Amount. Such Originator is hereby authorized by Buyer to endorse on the
schedule attached to its Subordinated Note an appropriate notation evidencing
the date and amount of each advance thereunder, as well as the date of each
payment with respect thereto, provided that the failure to make such notation
shall not affect any obligation of Buyer thereunder; and/or

third, by accepting such Receivables as a contribution to Buyer’s preferred
equity capital associated with such Originator’s Preferred Shares identified on
Schedule A hereto; provided that no such capital contribution shall be made from
and after the date on which any Originator notifies Buyer in writing that it has
designated a date as such Originator’s Termination Date.

Subject to the limitations set forth in clause second above, each Originator
irrevocably agrees to advance each Subordinated Loan requested by Buyer on or
prior to such Originator’s Termination Date. The Subordinated Loans shall be
evidenced by, and shall be payable in accordance with the terms and provisions
of such Originator’s Subordinated Note and shall be payable solely from funds
which Buyer is not required under the Purchase Agreement to set aside for the
benefit of, or otherwise pay over to, the Administrative Agent or the
Purchasers.

(c) From and after an Originator’s Termination Date, each Originator shall not
be obligated to (but may, at its option) (i) sell its Receivables to Buyer, or
(ii) contribute Receivables to Buyer’s preferred equity capital pursuant to
clause third of Section 1.3(b) unless such Originator reasonably determines that
the Purchase Price therefor will be satisfied with funds available to Buyer from
sales of interests in the Receivables pursuant to the Purchase Agreement,
Collections, proceeds of Subordinated Loans, other cash on hand or otherwise.

(d) Although the Purchase Price for each Receivable shall be due and payable in
full by Buyer to the applicable Originator on the date such Receivable comes
into existence, settlement of the Purchase Price between Buyer and such
Originator shall be effected on a monthly basis on Settlement Dates with respect
to all Receivables coming into existence during the same Calculation Period and
based on the information contained in the Receivables Report delivered by the
Servicer pursuant to Article VIII of the Purchase Agreement for the Calculation
Period then most recently ended. Although settlement shall be effected on
Settlement Dates, increases or decreases in the amount owing under the
applicable Subordinated Note made pursuant to Section 1.3(b) and any
contribution of preferred equity capital by an Originator to Buyer made pursuant
to Section 1.3(b) shall be deemed to have occurred and shall be effective as of
the last Business Day of the Calculation Period to which such settlement
relates.

Section 1.4 Purchase Price Credit Adjustments. If on any day, any Originator is
deemed to have received a Deemed Collection with respect to any Receivable sold
by it to Buyer hereunder, then, in such event, Buyer shall be entitled to a
credit (each, a “Purchase Price Credit”) against the Purchase Price otherwise
payable to such Originator hereunder in an amount equal to such Deemed
Collection. If such Purchase Price Credit exceeds the original Outstanding
Balance of the Receivables originated by the applicable Originator on such day,
then the applicable Originator shall pay the remaining amount of such Purchase
Price Credit in cash within 10 Business Days thereafter; provided that if the
applicable Originator’s Termination Date has not occurred, such Originator shall
be allowed to deduct the remaining amount of such Purchase Price Credit from any
indebtedness owed to it under its Subordinated Note to the extent permitted
thereunder.

 

4



--------------------------------------------------------------------------------

Section 1.5 Payments and Computations, Etc. All amounts to be paid or deposited
by Buyer hereunder shall be paid or deposited in accordance with the terms
hereof on the day when due in immediately available funds to the account of the
applicable Originator designated from time to time by such Originator or as
otherwise directed by such Originator. In the event that any payment owed by any
Person hereunder becomes due on a day that is not a Business Day, then such
payment shall be made on the next succeeding Business Day. If any Person fails
to pay any amount hereunder when due, such Person agrees to pay, on demand, the
Default Fee in respect thereof until paid in full; provided, however, that such
Default Fee shall not at any time exceed the maximum rate permitted by
applicable law.

Section 1.6 Transfer of Records.

(a) In connection with each Transfer of a Receivable by an Originator hereunder,
such Originator hereby sells, transfers, assigns and otherwise conveys to Buyer
all of such Originator’s right and title to and interest in the Records relating
to such Receivable without the need for any further documentation in connection
with such Transfer. In connection with each such Transfer, such Originator
hereby grants to each of Buyer, the Administrative Agent and the Servicer an
irrevocable, non-exclusive license to use, without royalty or payment of any
kind, all software used by such Originator to account for the Receivables
originated or serviced by such Originator, to the extent necessary to administer
such Receivables, whether such software is owned by such Originator or is owned
by others and used by such Originator under license agreements with respect
thereto, provided that should the consent of any licensor of such software be
required for the grant of the license described herein, to be effective, such
Originator hereby agrees that upon the request of Buyer (or the Administrative
Agent, as Buyer’s collateral assignee), such Originator will use its reasonable
efforts to obtain the consent of such third-party licensor. The license granted
hereby shall be irrevocable until the indefeasible payment in full of the
Aggregate Unpaids, and shall terminate on the date this Agreement terminates in
accordance with its terms.

(b) Each Originator (i) shall take such action requested by Buyer and/or the
Administrative Agent (as Buyer’s collateral assignee), from time to time
hereafter, that may be necessary or appropriate to ensure that Buyer has an
enforceable ownership interest in the Records relating to the Receivables
purchased from such Originator hereunder, and (ii) shall use its reasonable
efforts to ensure that Buyer, the Administrative Agent and the Servicer each has
an enforceable right (whether by license or sublicense or otherwise) to use all
of the computer software used to account for such Receivables and/or to recreate
such Records.

Section 1.7 Characterization.

(a) If, notwithstanding the intention of the parties expressed in
Section 1.2(b), any sale by any Originator to Buyer of Receivables hereunder
shall be characterized as a secured loan and not a sale, or such sale shall for
any reason be ineffective or unenforceable, then this Agreement shall be deemed
to constitute a security agreement under the UCC and other applicable law. For
this purpose and without being in derogation of the parties’ intention that

 

5



--------------------------------------------------------------------------------

each sale of Receivables hereunder shall constitute a true sale thereof, each
Originator hereby grants to Buyer a valid and perfected security interest in all
of such Originator’s right, title and interest in, to and under all Receivables
now existing and hereafter arising, and in all Collections and Related Security
with respect thereto (including, without limitation, each Lock-Box and
Collection Account), all other rights and payments relating to the Receivables
and all proceeds of the foregoing to secure the prompt and complete payment of
all of such Originator’s obligations hereunder, which security interest shall be
prior to all other Adverse Claims thereto. Buyer shall have, in addition to the
rights and remedies which they may have under this Agreement, all other rights
and remedies provided to a secured creditor under the UCC and other applicable
law, which rights and remedies shall be cumulative. Each Originator hereby
authorizes Buyer (or the Administrative Agent, as Buyer’s collateral assignee),
within the meaning of Section 9-509 of any applicable enactment of the UCC, as
secured party, to file, without the signature of the debtor, the UCC financing
statements contemplated hereby.

(b) Each Originator acknowledges that Buyer, pursuant to the Purchase Agreement,
shall collaterally assign to the Administrative Agent, for the benefit of the
Administrative Agent and the Purchasers thereunder, all of its rights, remedies,
powers and privileges under this Agreement and that the Administrative Agent may
further assign such rights, remedies, powers and privileges to the extent
permitted in the Purchase Agreement. Each Originator agrees that the
Administrative Agent, as the collateral assignee of Buyer, shall, following the
occurrence and during the continuance of an Amortization Event, have the right
to enforce this Agreement and to exercise directly all of Buyer’s rights and
remedies under this Agreement (including, without limitation, the right to give
or withhold any consents or approvals of Buyer to be given or withheld
hereunder, and, in any case, without regard to whether specific reference is
made to Buyer’s assigns or collateral assignees in the provisions of this
Agreement which set forth such rights and remedies) and each Originator agrees
to cooperate fully with the Administrative Agent and the Purchasers in the
exercise of such rights and remedies. Each Originator further agrees to give to
the Administrative Agent copies of all notices it is required to give to Buyer
hereunder.

ARTICLE II

REPRESENTATIONS AND WARRANTIES

Section 2.1 Representations and Warranties of Originators. Each Originator
hereby represents and warrants to Buyer, as to such Originator and the
Receivables originated by it, that, as of the date of each Purchase:

(a) Corporate Existence and Power. Such Originator is a corporation duly
organized, validly existing and in good standing under the laws of the state of
its organization, and is duly qualified to do business and is in good standing
as a foreign corporation, and has and holds all corporate power and all
governmental licenses, authorizations, consents and approvals required to carry
on its business in each jurisdiction in which its business is conducted except
where the failure to so qualify or so hold could not reasonably be expected to
have a Material Adverse Effect.

 

6



--------------------------------------------------------------------------------

(b) Power and Authority; Due Authorization, Execution and Delivery. The
execution and delivery by such Originator of this Agreement and each other
Transaction Document to which it is a party, and the performance of its
obligations hereunder and thereunder and such Originator’s use of the proceeds
of each Purchase made from it hereunder, are within its corporate powers and
authority and have been duly authorized by all necessary corporate action on its
part. This Agreement and each other Transaction Document to which such
Originator is a party has been duly executed and delivered by such Originator.

(c) No Conflict; No Bulk Sale. The execution and delivery by such Originator of
this Agreement and each other Transaction Document to which it is a party, and
the performance of its obligations hereunder and thereunder do not contravene or
violate (i) its certificate or articles of incorporation or by-laws or any
shareholder agreements, voting trusts, and similar arrangements applicable to
any of its authorized shares, (ii) any law, rule or regulation applicable to it,
(iii) any restrictions under any agreement, contract or instrument to which it
is a party or by which it or any of its property is bound, or (iv) any order,
writ, judgment, award, injunction or decree binding on or affecting it or its
property, and do not result in the creation or imposition of any Adverse Claim
on assets of such Originator or its Subsidiaries (except as created hereunder)
except, in any case, where such contravention or violation could not reasonably
be expected to have a Material Adverse Effect. No transaction contemplated
hereby with respect to such Originator requires compliance with any bulk sales
act or similar law.

(d) Governmental Authorization. Other than the filing of the financing
statements required hereunder, no authorization or approval or other action by,
and no notice to or filing with, any Governmental Authority or regulatory body
is required for the due execution and delivery by such Originator of this
Agreement and each other Transaction Document to which it is a party and the
performance of its obligations hereunder and thereunder.

(e) Actions, Suits. There are no actions, suits or proceedings pending, or to
the best of such Originator’s knowledge, threatened, against or affecting such
Originator, or any of its properties, in or before any court, arbitrator or
other body, that could reasonably be expected to have a Material Adverse Effect.
Such Originator is not in default with respect to any order of any court,
arbitrator or governmental body.

(f) Binding Effect. This Agreement and each other Transaction Document to which
such Originator is a party constitute the legal, valid and binding obligations
of such Originator enforceable against such Originator in accordance with their
respective terms, except as such enforcement may be limited by applicable
bankruptcy, insolvency, reorganization or other similar laws relating to or
limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

(g) Accuracy of Information. All information heretofore furnished by a
Responsible Officer of such Originator to Buyer (or to the Administrative Agent,
as Buyer’s collateral assignee) for purposes of or in connection with this
Agreement, any of the other Transaction Documents or any transaction
contemplated hereby or thereby is,

 

7



--------------------------------------------------------------------------------

and all such information hereafter furnished by a Responsible Officer of such
Originator to Buyer (or to the Administrative Agent, as Buyer’s collateral
assignee) will be, true and accurate in every material respect on the date such
information is stated or certified and does not and will not contain any
material misstatement of fact or omit to state a material fact or any fact
necessary to make the statements contained therein not misleading.

(h) Use of Proceeds. No proceeds of any Purchase from such Originator hereunder
will be used (i) for a purpose that violates, or would be inconsistent with, any
law, rule or regulation applicable to such Originator or (ii) to acquire any
security in any transaction which is subject to Section 12, 13 or 14 of the
Securities Exchange Act of 1934, as amended.

(i) Good Title. Immediately prior to each Purchase from such Originator
hereunder, such Originator (i) is the legal and beneficial owner of the
Receivables which are to be the subject of such Purchase and (ii) is the legal
and beneficial owner of the Related Security with respect thereto or possesses a
valid and perfected security interest therein, in each case, free and clear of
any Adverse Claim, except as created by the Transaction Documents.

(j) Perfection. This Agreement, together with the filing of the financing
statements contemplated hereby, is effective to transfer to Buyer (and Buyer
shall acquire from such Originator) (i) legal and equitable title to, with the
right to sell and encumber each Receivable originated by such Originator,
whether now existing or hereafter arising, together with the Collections with
respect thereto, and (ii) all of such Originator’s right, title and interest in
the Related Security associated with each such Receivable, in each case, free
and clear of any Adverse Claim, except as created by the Transaction Documents.
There have been duly filed (or delivered to the Administrative Agent (as Buyer’s
collateral assignee) in form suitable for filing) all financing statements or
other similar instruments or documents necessary under the UCC (or any
comparable law) of all appropriate jurisdictions to perfect Buyer’s ownership
interest in the Receivables originated by such Originator, the Related Security
and the Collections.

(k) Places of Business and Locations of Records. The state of organization and
chief executive office of such Originator and the offices where it keeps all of
its Records are located at the address(es) listed on Exhibit II or such other
locations of which Buyer has been notified in accordance with Section 4.2(a) in
jurisdictions where all action required by Section 4.2(a) has been taken and
completed. Such Originator’s Federal Employer Identification Number and
organizational identification number are correctly set forth on Exhibit II.

(l) Collections. The conditions and requirements set forth in Section 4.1(i)
have at all times been satisfied and duly performed. The names and addresses of
all Collection Banks, together with the account numbers of the Collection
Accounts of such Originator at each Collection Bank and the post office box
number of each Lock-Box, are listed on Exhibit III. Such Originator has not
granted any Person, other than Buyer (and, to the extent contemplated by the
Purchase Agreement, the Servicer and the Administrative Agent, as Buyer’s
collateral assignee) dominion and control of any Lock-Box or Collection Account,
or the right to take dominion and control of any such Lock-Box or Collection
Account at a future time or upon the occurrence of a future event.

 

8



--------------------------------------------------------------------------------

(m) Material Adverse Effect. Since February 28, 2014, no event has occurred that
would have a Material Adverse Effect.

(n) Names. In the past five (5) years, such Originator has not used any
corporate names, trade names or assumed names other than the name in which it
has executed this Agreement and as listed on Exhibit II.

(o) Ownership of Originators. RPM-Delaware owns, directly or indirectly, 100% of
the issued and outstanding shares of capital stock of such Originator, free and
clear of any Adverse Claim. Such capital stock is validly issued, fully paid and
nonassessable, and there are no options, warrants or other rights to acquire
securities of such Originator.

(p) Not an Investment Company. Such Originator is not an “investment company”
within the meaning of the Investment Company Act of 1940, as amended, or any
successor statute.

(q) Compliance with Law. Such Originator has complied in all respects with all
applicable laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject, except where the failure to so
comply could not reasonably be expected to have a Material Adverse Effect. Each
Receivable originated by such Originator, together with the Contract related
thereto, does not contravene any laws, rules or regulations applicable thereto
(including, without limitation, laws, rules and regulations relating to truth in
lending, fair credit billing, fair credit reporting, equal credit opportunity,
fair debt collection practices and privacy), and no part of such Contract is in
violation of any such law, rule or regulation, except where such contravention
or violation could not reasonably be expected to have a Material Adverse Effect.

(r) Compliance with Credit and Collection Policy. Such Originator has complied
in all material respects with its Credit and Collection Policy with regard to
each Receivable originated by it and the related Contract, and has not made any
material change to such Credit and Collection Policy, except such material
change as permitted by Section 4.2(c) and in compliance with the notification
requirements in Section 4.1(a)(viii).

(s) Payments to such Originator. With respect to each Receivable transferred
hereunder by such Originator to Buyer, the Purchase Price received by such
Originator constitutes reasonably equivalent value in consideration therefor and
such transfer was not made for or on account of an antecedent debt. No transfer
by such Originator of any Receivable hereunder is or may be voidable under any
section of the Bankruptcy Reform Act of 1978 (11 U.S.C. §§ 101 et seq.), as
amended.

(t) Enforceability of Contracts. Each Contract with respect to each Receivable
originated by such Originator is effective to create, and has created, a legal,
valid and binding obligation of the related Obligor to pay the Outstanding
Balance of the

 

9



--------------------------------------------------------------------------------

Receivable created thereunder and any accrued interest thereon, enforceable
against the Obligor in accordance with its terms, except as such enforcement may
be limited by applicable bankruptcy, insolvency, reorganization or other similar
laws relating to or limiting creditors’ rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

(u) Nature of Receivables. Each Receivable originated by such Originator is an
“account” under and as defined in the UCC of all applicable jurisdictions.

(v) Accounting. The manner in which such Originator accounts for the
transactions contemplated by this Agreement does not jeopardize the true sale
analysis.

(w) Purpose. Such Originator has determined that, from a business viewpoint, its
sales of Receivables to Buyer and the other transactions contemplated herein and
in the Purchase Agreement are in the best interests of such Originator.

(x) Eligible Receivables. Each Receivable originated by such Originator that was
included on any Receivables Report as an Eligible Receivable was an Eligible
Receivable on the date on which it was sold or contributed to Buyer hereunder.

(y) Anti-Terrorism Law Compliance. None of the Originators is subject to or in
violation of any law, regulation, or list of any government agency (including,
without limitation, the U.S. Office of Foreign Asset Control list, Executive
Order No. 13224 or the USA PATRIOT Act) that prohibits or limits the conduct of
business with or the receiving of funds, goods or services to or for the benefit
of certain Persons specified therein or that prohibits or limits Buyer from
making any Purchase or from otherwise conducting business with any of the
Originators.

(z) No Sanctions. No Originator is a Sanctioned Person. No Obligor was a
Sanctioned Person at the time of origination of any Receivable owing by such
Obligor. The Originators and their Affiliates: (i) have less than 10% of their
assets in Sanctioned Countries; and (ii) derive less than 10% of their operating
income from investments in, or transactions with Sanctioned Persons or
Sanctioned Countries. No Originator engages in activities related to Sanctioned
Countries except for such activities as are (A) specifically or generally
licensed by OFAC, or (B) otherwise in compliance with OFAC’s sanctions
regulations.

(aa) Ordinary Course of Business. Each remittance of Collections by or on behalf
of such Originator to the Buyer under this Agreement will have been (i) in
payment of a debt incurred by such Originator in the ordinary course of business
or financial affairs of such Originator and (ii) made in the ordinary course of
business or financial affairs of such Originator.

 

10



--------------------------------------------------------------------------------

ARTICLE III

CONDITIONS OF PURCHASE

Section 3.1 Conditions Precedent to Initial Purchase. The initial Purchase from
each Originator under this Agreement is subject to the conditions precedent that
(a) Buyer shall have received on or before the date of such Purchase those
documents listed on Schedule B and (b) all of the conditions to the initial
purchase under the Purchase Agreement shall have been satisfied or waived in
accordance with the terms thereof.

Section 3.2 Conditions Precedent to Subsequent Payments. Buyer’s obligation to
pay each Originator for Receivables coming into existence after the Initial
Cutoff Date shall be subject to the further conditions precedent that: (a) the
Facility Termination Date shall not have occurred; (b) Buyer (or the
Administrative Agent, as Buyer’s collateral assignee) shall have received such
other opinions or documents as it may reasonably request pursuant to Section 6.2
of the Purchase Agreement, and (c) on the date such Receivable came into
existence, the following statements shall be true (and acceptance of the
proceeds of any payment for such Receivable shall be deemed a representation and
warranty by such Originator that such statements are then true):

(i) the representations and warranties of such Originator set forth in Article
II are true and correct on and as of the date such Receivable came into
existence as though made on and as of such date; and

(ii) no event has occurred and is continuing that will constitute a Termination
Event or a Potential Termination Event.

Section 3.3 Reaffirmation of Representations and Warranties. Each Originator, by
accepting the Purchase Price related to each Purchase of such Originator’s
Receivables and Related Security, shall be deemed to have certified that the
representations and warranties of such Originator contained in Article II are
true and correct as to such Originator on and as of the date of such Purchase,
with the same effect as though made on and as of such day, and that each of the
applicable conditions precedent set forth in this Article III has been satisfied
as of the date of such purchase.

ARTICLE IV

COVENANTS

Section 4.1 Affirmative Covenants of Originators. Until the date on which this
Agreement terminates in accordance with its terms, each Originator hereby
covenants as set forth below:

(a) Financial Reporting. Such Originator will maintain, for itself and each of
its Subsidiaries, a system of accounting established and administered in
accordance with GAAP, and furnish to Buyer (and to the Administrative Agent, as
Buyer’s collateral assignee):

(i) Annual Reporting. As soon as available and in any event within 90 days after
the end of each fiscal year of such Originator, consolidated statements of
income, shareholders’ equity and cash flows of RPM-Delaware (or, once
applicable, Parent) and its Subsidiaries for such year and the related
consolidated balance sheet as at the end of such year, setting forth in each
case in comparative form the corresponding figures for the preceding fiscal
year, and accompanied by an opinion thereon of independent certified public
accountants of

 

11



--------------------------------------------------------------------------------

recognized national standing, which opinion shall state that said consolidated
financial statements fairly present in all material respects the consolidated
financial condition and results of operations of such Originator and its
Subsidiaries as at the end of, and for, such fiscal year; provided that delivery
to the Buyer of RPM-Delaware’s (or, once applicable, Parent’s) filing with the
SEC of SEC Form 10-K for each fiscal year shall satisfy the requirements of this
Section 4.1(a)(i) for each Originator.

(ii) Quarterly Reporting. As soon as available and in any event within 45 days
after the end of each fiscal quarter of such Originator other than the last
fiscal quarter in each fiscal year, consolidated statements of income,
shareholders’ equity and cash flows of RPM-Delaware (or, once applicable,
Parent) and its Subsidiaries for such fiscal quarter and for the portion of the
fiscal year ended at the end of such fiscal quarter, and the related
consolidated balance sheet as at the end of such fiscal quarter, accompanied, in
each case, by a certificate of a Senior Officer, which certificate shall state
that said consolidated financial statements fairly present in all material
respects the consolidated financial condition and results of operations of
RPM-Delaware (or, once applicable, Parent) in accordance with GAAP (except for
footnotes of the type required by the SEC to be included in quarterly reports on
Form 10-Q), consistently applied, as at the end of, and for, such period
(subject to normal year-end audit adjustments); provided that delivery to the
Buyer of RPM-Delaware’s (or, once applicable, Parent’s) filing with the SEC of
SEC Form 10-Q for the first three quarters of each fiscal year shall satisfy the
requirements of this Section 4.1(a)(ii) for each Originator.

(iii) Compliance Certificate. Together with the financial statements required
hereunder, a compliance certificate in substantially the form of Exhibit IV
signed by an Authorized Officer of each Originator and dated the date of such
annual financial statement or such quarterly financial statement, as the case
may be.

(iv) Monthly Report. At any time that (i) the Servicer is rated below “Baa3” by
Moody’s, “BBB-” by S&P, or “BBB-” by Fitch or (ii) the Buyer (or the
Administrative Agent as its collateral assignee) has determined, in its
reasonable discretion, that there has been material deterioration in the
performance of the Receivables, upon the request of the Buyer (or the
Administrative Agent or any Purchaser as its collateral assignees), for as long
as RPM-Delaware is the Servicer, the unaudited financial reports of the Servicer
for the calendar month most recently ended.

(v) Shareholders Statements and Reports. Promptly upon the furnishing thereof to
the shareholders of RPM-Delaware (or, once applicable, Parent), copies of all
financial statements, reports and proxy statements so furnished.

 

12



--------------------------------------------------------------------------------

(vi) SEC Filings. Promptly upon the filing thereof, copies of all registration
statements and annual, quarterly, monthly or other regular reports (other than
SEC Forms 10-K and 10-Q filed by RPM-Delaware (or, once applicable, Parent) and
delivered in accordance with Sections 4.1(a)(i) and (ii) and other than SEC
Forms 3, 4 or 5) which RPM-Delaware or any of its Subsidiaries files with the
SEC.

(vii) Copies of Notices. Promptly upon its receipt of any notice, request for
consent, financial statements, certification, report or other communication
under or in connection with any Transaction Document from any Person other than
Buyer, the Administrative Agent or any of the Purchasers, copies of the same.

(viii) Change in Credit and Collection Policy. At least thirty (30) days prior
to the effectiveness of any material change in or material amendment to such
Originator’s Credit and Collection Policy, a copy of its Credit and Collection
Policy then in effect and a notice (A) indicating such change or amendment, and
(B) if such proposed change or amendment would be reasonably likely to adversely
affect the collectability of the Receivables originated by such Originator or
decrease the credit quality of any newly created Receivables, requesting Buyer’s
and Administrative Agent’s consent thereto.

(ix) Other Information. Promptly, from time to time, such other information,
documents, records or reports relating to the Receivables or the condition or
operations, financial or otherwise, of such Originator as Buyer (or the
Administrative Agent, as Buyer’s collateral assignee) may from time to time
reasonably request in order to protect the interests of Buyer (and the
Administrative Agent, as Buyer’s collateral assignee) under or as contemplated
by this Agreement.

(b) Notices. Such Originator will notify the Buyer (and the Administrative
Agent, as Buyer’s collateral assignee) in writing of any of the following
promptly upon learning of the occurrence thereof, describing the same and, if
applicable, the steps being taken with respect thereto:

(i) Termination Events or Potential Termination Events. The occurrence of each
Termination Event and each Potential Termination Event, by a statement of an
Authorized Officer of such Originator.

(ii) Judgment and Proceedings. (1) The entry of any judgment or decree against
any Originator or any of its Subsidiaries if the aggregate amount of all
judgments and decrees then outstanding against the Originators and their
Subsidiaries exceeds $75,000,000 after deducting (a) the amount with respect to
which the applicable Originator or Subsidiary is insured and with respect to
which the insurer has acknowledged responsibility, and (b) the amount for which
the applicable Originator or Subsidiary is otherwise indemnified if the terms of
such indemnification are satisfactory to Buyer (and the Administrative Agent, as
Buyer’s collateral assignee), and (2) the institution of any litigation,
arbitration proceeding or governmental proceeding against any Originator which,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

13



--------------------------------------------------------------------------------

(iii) Material Adverse Effect. The occurrence of any event or condition that has
had, or could reasonably be expected to have, a Material Adverse Effect.

(iv) Defaults Under Other Agreements. The occurrence of a default or an event of
default under any other financing arrangement involving Indebtedness or a line
of credit in excess of $5,000,000 in aggregate principal amount pursuant to
which such Originator is a debtor or an obligor.

(v) Downgrade of RPM-Delaware (or, once applicable, Parent). Any downgrade in
the rating of any Indebtedness of RPM-Delaware (or, once applicable, Parent) by
Standard and Poor’s Ratings Group or by Moody’s Investors Service, Inc., setting
forth the Indebtedness affected and the nature of such change.

(c) Compliance with Laws and Preservation of Corporate Existence. Such
Originator will comply in all respects with all applicable laws, rules,
regulations, orders, writs, judgments, injunctions, decrees or awards to which
it may be subject, except where the failure to so comply could not reasonably be
expected to have a Material Adverse Effect. Such Originator will preserve and
maintain its corporate existence, rights, franchises and privileges in the
jurisdiction of its incorporation, and qualify and remain qualified in good
standing as a foreign corporation in each jurisdiction where its business is
conducted, except where the failure to so qualify or remain in good standing
could not reasonably be expected to have a Material Adverse Effect and except
that any Originator may merge with and into another Originator.

(d) Audits. Such Originator will furnish to Buyer (and to the Administrative
Agent and each Purchaser, as Buyer’s collateral assignees) from time to time
such information with respect to it and the Receivables originated or serviced
by it as Buyer (or the Administrative Agent or any of the Purchasers) may
reasonably request. Such Originator will, from time to time during regular
business hours as requested by Buyer (or the Administrative Agent or any of the
Purchasers), upon reasonable notice and at the sole cost of such Originator,
permit Buyer and the Administrative Agent and each of the Purchasers or their
respective agents or representatives: (i) to examine and make copies of and
abstracts from all Records in the possession or under the control of such
Originator relating to such Receivables and the Related Security, including,
without limitation, the related Contracts, and (ii) to visit the offices and
properties of such Originator for the purpose of examining such materials
described in clause (i) above, and to discuss matters relating to such
Originator’s financial condition or such Receivables and the Related Security or
such Originator’s performance under any of the Transaction Documents or such
Originator’s performance under the Contracts and, in each case, with any of the
officers or employees of such Originator having knowledge of such matters (each
of the foregoing examinations and visits, a “Review”); provided, however, that,
so long as no Amortization Event or Potential Amortization Event (each, as
defined in the Purchase Agreement) has occurred, the Originators shall only be
responsible for the costs and expenses of two (2) Reviews in any one calendar
year.

 

14



--------------------------------------------------------------------------------

(e) Keeping and Marking of Records and Books.

(i) Such Originator will maintain and implement administrative and operating
procedures (including, without limitation, an ability to recreate records
evidencing Receivables originated by it in the event of the destruction of the
originals thereof), and keep and maintain all documents, books, records and
other information reasonably necessary or advisable for the collection of all
such Receivables (including, without limitation, records adequate to permit the
immediate identification of each such new Receivable and all Collections of and
adjustments to each such existing Receivable). Such Originator will give Buyer
(and the Administrative Agent and each Purchaser, as Buyer’s collateral
assignees) notice of any material change in the administrative and operating
procedures referred to in the previous sentence other than a change in the type
of software used by such Originator.

(ii) Such Originator will: (A) on or prior to the date hereof, mark its master
data processing records and other books and records relating to the Receivables
originated by it with a legend, acceptable to Buyer (and to the Administrative
Agent, as Buyer’s collateral assignee), describing Buyer’s ownership interests
in such Receivables and further describing the Purchaser Interests of the
Administrative Agent (on behalf of the Purchasers) under the Purchase Agreement
and (B) upon the request of Buyer (or the Administrative Agent or any of the
Purchasers, as Buyer’s collateral assignees) following the occurrence of a
Termination Event or an Amortization Event (as defined in the Purchase
Agreement: (x) mark each Contract with a legend describing Buyer’s ownership
interests in such Receivables and further describing the Purchaser Interests of
the Administrative Agent (on behalf of the Purchasers) and (y) deliver to Buyer
(or, following the occurrence and during the continuance of an Amortization
Event, to the Administrative Agent, as Buyer’s collateral assignee) all
Contracts (including, without limitation, all multiple originals of any such
Contract that constitutes an instrument, a certificated security or chattel
paper under the UCC) relating to such Receivables.

(f) Compliance with Contracts and Credit and Collection Policy. Such Originator
will timely and fully (i) perform and comply with all provisions, covenants and
other promises required to be observed by it under the Contracts related to the
Receivables originated or serviced by it, and (ii) comply in all material
respects with its Credit and Collection Policy in regard to each such Receivable
and the related Contract.

(g) Ownership. Such Originator will take all necessary action to establish and
maintain, irrevocably in Buyer, (i) legal and equitable title to the Receivables
originated by such Originator and the associated Collections and (ii) all of
such Originator’s right, title and interest in the Related Security associated
with such Receivables, in each case, free and clear of any Adverse Claims other
than Adverse Claims in favor of Buyer (and

 

15



--------------------------------------------------------------------------------

the Administrative Agent, as Buyer’s collateral assignee) (including, without
limitation, the filing of all financing statements, financing statement
amendments, continuation statements or other similar instruments or documents
necessary under the UCC (or any comparable law) of all appropriate jurisdictions
to perfect and preserve Buyer’s interest in such Receivables, Related Security
and Collections and such other action to perfect, protect or more fully evidence
the interest of Buyer as Buyer (or the Administrative Agent, as Buyer’s
collateral assignee) may reasonably request).

(h) Purchasers’ Reliance. Such Originator acknowledges that the Administrative
Agent and the Purchasers are entering into the transactions contemplated by the
Purchase Agreement in reliance upon Buyer’s identity as a legal entity that is
separate from such Originator and any Affiliates thereof. Therefore, from and
after the date of execution and delivery of this Agreement, such Originator will
take all reasonable steps including, without limitation, all steps that Buyer
(or the Administrative Agent, as Buyer’s collateral assignee) may from time to
time reasonably request to maintain Buyer’s identity as a separate legal entity
and to make it manifest to third parties that Buyer is an entity with assets and
liabilities distinct from those of such Originator and any Affiliates thereof
and not just a division of such Originator or any such Affiliate. Without
limiting the generality of the foregoing and in addition to the other covenants
set forth herein, such Originator (i) will not hold itself out to third parties
as liable for the debts of Buyer nor purport to own the Receivables and other
assets acquired by Buyer, (ii) will take all other actions necessary on its part
to ensure that Buyer is at all times in compliance with the covenants set forth
in Section 7.1(i) of the Purchase Agreement and (iii) will cause all tax
liabilities arising in connection with the transactions contemplated herein or
otherwise to be allocated between such Originator and Buyer on an arm’s-length
basis and in a manner consistent with the procedures set forth in U.S. Treasury
Regulations §§1.1502-33(d) and 1.1552-1.

(i) Collections. Such Originator shall direct all Obligors to make payments of
such Originator’s Receivables directly to a Lock Box or Collection Account that
has been transferred into the name of the Buyer (or the Administrative Agent, as
Buyer’s collateral assignee) and is the subject of a Collection Account
Agreement at a Collection Bank. If, notwithstanding the foregoing, any Obligor
makes payment to such Originator, such Originator further agrees to remit any
Collections (including any security deposits applied to the Outstanding Balance
of any Receivable) that it receives on such Receivables directly to a Collection
Bank for deposit into a Collection Account within two (2) Business Days after
receipt thereof, and agrees that all such Collections shall be deemed to be
received in trust for Buyer (and the Administrative Agent, as Buyer’s collateral
assignee); provided that, to the extent permitted pursuant to Section 1.3, such
Originator may retain such Collections as a portion of the Purchase Price then
payable to or apply such Collections to the reduction of the outstanding balance
of its Subordinated Note.

(j) Taxes. Except to the extent that such Originator is included in consolidated
tax returns or reports filed by RPM-Delaware (or, once applicable, Parent), such
Originator will file all tax returns and reports required by law to be filed by
it and will promptly pay all taxes and governmental charges at any time owing,
except any such

 

16



--------------------------------------------------------------------------------

taxes which are not yet delinquent or are being diligently contested in good
faith by appropriate proceedings and for which adequate reserves in accordance
with GAAP shall have been set aside on its books. Such Originator will also pay
when due any taxes payable in connection with the Receivables originated by it,
exclusive of taxes on or measured by income or gross receipts of Buyer and its
assigns.

(k) Insurance. Such Originator will maintain in effect, at such Originator’s
expense, such casualty and liability insurance as such Originator deems
appropriate in its good faith business judgment. Such Originator will pay the
premiums therefor. The foregoing requirements shall not be construed to negate,
reduce or modify, and are in addition to, such Originator’s obligations
hereunder.

(l) Reports. Such Originator shall prepare the following reports and forward to
the Servicer and the Administrative Agent (i) on the second Business Day prior
to each Settlement Date, the next Business Day, and at such times as the
Servicer or the Administrative Agent shall request (the “Receivables Reporting
Date”), a Receivables Report and (ii) at such times as the Servicer or the
Administrative Agent shall reasonably request, a listing by Obligor of all
Receivables originated by such Originator together with an aging of such
Receivables.

Section 4.2 Negative Covenants of Originators. Until the date on which this
Agreement terminates in accordance with its terms, each Originator hereby
covenants that:

(a) Name Change, Offices and Records. Such Originator will not (i) change its
name (within the meaning of Section 9-507(c) of any applicable enactment of the
UCC), identity, corporate structure or location of books and records unless, at
least fifteen (15) Business Days prior to the effective date of any such name
change, change in corporate structure or change in location of books and
records, such Originator notifies Buyer and Administrative Agent thereof and
delivers to Buyer (and to the Administrative Agent, as Buyer’s collateral
assignee) such financing statements (Forms UCC-1 and UCC-3) executed by such
Originator (if required under applicable law) which Buyer (or the Administrative
Agent, as Buyer’s collateral assignee) may reasonably request to reflect such
name change, location change or change in corporate structure, together with
such other documents and instruments that Buyer (or the Administrative Agent, as
Buyer’s collateral assignee) may reasonably request in connection therewith and
has taken all other steps to ensure that Buyer continues to have an exclusive
perfected ownership or security interest in the Receivables originated by it,
the Related Security related thereto and any Collections thereon, or (ii) change
its jurisdiction of organization unless Buyer (and the Administrative Agent, as
Buyer’s collateral assignee) shall have received from such Originator, prior to
such change, (A) those items described in clause (i) hereof, and (B) if Buyer
(or the Administrative Agent, as Buyer’s collateral assignee) shall so request,
an opinion of counsel, in form and substance reasonably satisfactory to such
Person, as to such organization and such Originator’s valid existence and good
standing and the perfection and priority of Buyer’s ownership or security
interest in the Receivables originated by such Originator and the Related
Security and the Collections related thereto.

 

17



--------------------------------------------------------------------------------

(b) Change in Payment Instructions to Obligors. Such Originator will not add or
terminate any bank as a Collection Bank, or make any change in the instructions
to Obligors regarding payments to be made to any Lock-Box or Collection Account,
unless Buyer (and the Administrative Agent, as Buyer’s collateral assignee)
shall have received, at least ten (10) days before the proposed effective date
therefor, (i) written notice of such addition, termination or change and
(ii) with respect to the addition of a Collection Bank or a Collection Account
or Lock-Box, an executed Collection Account Agreement with respect to the new
Collection Account or Lock-Box; provided, however, that such Originator may make
changes in instructions to Obligors regarding payments if such new instructions
require such Obligor to make payments to another existing Collection Account.

(c) Modifications to Contracts and Credit and Collection Policy. Such Originator
will not make any change to its Credit and Collection Policy that could
adversely affect the collectability of the Receivables originated or serviced by
such Originator or decrease the credit quality of any such newly created
Receivables. Except as otherwise permitted in its capacity as a permitted
sub-Servicer pursuant to Article VIII of the Purchase Agreement, such Originator
will not extend, amend or otherwise modify the terms of any Receivable
originated or serviced by it or any Contract related thereto in any material
respect other than in accordance with its Credit and Collection Policy.

(d) Sales, Liens. Except pursuant to the Transaction Documents, such Originator
will not sell, assign (by operation of law or otherwise) or otherwise dispose
of, or grant any option with respect to, or create or suffer to exist any
Adverse Claim upon (including, without limitation, the filing of any financing
statement) or with respect to, any Receivable originated by it or the associated
Related Security or Collections, or upon or with respect to any Contract under
which any Receivable arises, or any Lock-Box or Collection Account, or assign
any right to receive income with respect thereto (other than, in each case, the
creation of the interests therein in favor of Buyer provided for herein), and
such Originator will defend the right, title and interest of Buyer in, to and
under any of the foregoing property, against all claims of third parties
claiming through or under such Originator. Such Originator shall not create or
suffer to exist any mortgage, pledge, security interest, encumbrance, lien,
charge or other similar arrangement on any of its inventory.

(e) Accounting for Purchase. Such Originator will not, and will not permit any
Affiliate to, account for the transactions contemplated hereby in any manner
other than as a sale by such Originator to Buyer of Receivables originated by
such Originator and the associated Collections and Related Security.

(f) OFAC. No Originator will use the proceeds of any Purchase under this
Agreement to fund any operations in, finance any investments or activities in or
make any payments to, a Sanctioned Person or a Sanctioned Country.

(g) Subordinated Notes, Etc. Such Originator will not sell, assign (by operation
of law or otherwise) or otherwise dispose of, or grant any option with respect
to, or create or suffer to exist any Adverse Claim upon (including, without
limitation, the filing of any financing statement) or with respect to, any
Subordinated Note or any Preferred Shares.

 

18



--------------------------------------------------------------------------------

ARTICLE V

TERMINATION EVENTS

Section 5.1 Termination Events. The occurrence of any one or more of the
following events shall constitute a “Termination Event” with respect to an
Originator:

(a) Such Originator shall fail to make any payment or deposit required hereunder
on or within one (1) Business Day after the date on which the same is required
to be made.

(b) Such Originator or Performance Guarantor shall fail to perform or observe
any covenant contained in Section 4.1(l) or any provision of Section 4.2 other
than Section 4.2(c).

(c) (i) Such Originator or Performance Guarantor shall fail to perform or
observe any other covenant, agreement or other obligation hereunder (other than
as referred to in another paragraph of this Section 5.1) or any other
Transaction Document to which it is a party and such failure shall continue for
three (3) consecutive Business Days following the earlier to occur of (i) notice
from Buyer (or the Administrative Agent or any Purchaser, as its collateral
assignee) of such non-performance or non-observance, or (ii) the date on which a
Responsible Officer of such Originator (or Performance Guarantor, as the case
may be) otherwise becomes aware of such non-performance or non-observance.

(d) Any representation, warranty, certification or statement made by such
Originator in this Agreement, any other Transaction Document or in any other
document required to be delivered pursuant hereto or thereto shall prove to have
been incorrect when made or deemed made in any material respect and is not cured
within five (5) Business Days following the earlier to occur of (i) notice from
Buyer (or the Administrative Agent or any Purchaser, as its collateral assignee)
of such inaccuracy, or (ii) the date on which a Responsible Officer of such
Originator (or Performance Guarantor, as the case may be) otherwise becomes
aware of such inaccuracy, provided that the materiality threshold in this
subsection shall not be applicable with respect to any representation or
warranty which itself contains a materiality threshold although the five
(5) Business Day cure period shall continue to apply.

(e) Any Originator shall default, or the Performance Guarantor or any of its
Subsidiaries (other than an Originator) shall default, in the payment when due
of any principal or of or interest on any Material Indebtedness; or any event or
condition shall occur which results in the acceleration of the maturity of any
such Material Indebtedness.

(f) (i) Such Originator, Performance Guarantor or any of their respective
Significant Subsidiaries (as defined in the RPM Credit Agreement) shall
generally not pay its debts as such debts become due or shall admit in writing
its inability to pay its debts generally or shall make a general assignment for
the benefit of creditors; or (ii) any

 

19



--------------------------------------------------------------------------------

proceeding shall be instituted by or against such Originator, Performance
Guarantor or any of their respective Significant Subsidiaries seeking to
adjudicate it bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief or composition of it
or its debts under any law relating to bankruptcy, insolvency or reorganization
or relief of debtors, or seeking the entry of an order for relief or the
appointment of a receiver, trustee or other similar official for it or any
substantial part of its property or (iii) such Originator, Performance Guarantor
or any of their respective Significant Subsidiaries shall take any corporate
action to authorize any of the actions set forth in the foregoing clauses (i) or
(ii) of this subsection (f).

(g) A Change of Control shall occur with respect to such Originator or
Performance Guarantor.

(h) One or more final judgments for the payment of money in an amount in excess
of $75,000,000, individually or in the aggregate, shall be entered against such
Originator or Performance Guarantor on claims not covered by insurance or as to
which the insurance carrier has denied its responsibility, and such judgment
shall continue unsatisfied and in effect for ten (10) consecutive days without a
stay of execution.

Section 5.2 Remedies. Upon the occurrence and during the continuation of a
Termination Event, Buyer may take any of the following actions: (i) declare the
applicable Originator’s Termination Date to have occurred, whereupon such
Originator’s Termination Date shall forthwith occur, without demand, protest or
further notice of any kind, all of which are hereby expressly waived by the
Originators; provided, however, that upon the occurrence of a Termination Event
described in Section 5.1(f), or of an actual or deemed entry of an order for
relief with respect to Performance Guarantor or any Originator under the Federal
Bankruptcy Code, such Originator’s Termination Date shall automatically occur,
without demand, protest or any notice of any kind, all of which are hereby
expressly waived by each Originator and (ii) to the fullest extent permitted by
applicable law, declare that the Default Fee shall accrue with respect to any
amounts then due and owing by each Originator to Buyer. The aforementioned
rights and remedies shall be without limitation and shall be in addition to all
other rights and remedies of Buyer (or the Administrative Agent, as Buyer’s
collateral assignee) otherwise available under any other provision of this
Agreement, by operation of law, at equity or otherwise, all of which are hereby
expressly preserved, including, without limitation, all rights and remedies
provided under the UCC, all of which rights shall be cumulative.

ARTICLE VI

INDEMNIFICATION

Section 6.1 Indemnities by Originators. Without limiting any other rights that
Buyer may have hereunder or under applicable law, each Originator hereby agrees
to indemnify (and pay upon demand to) Buyer and its assigns, officers,
directors, agents and employees (each, an “Indemnified Party”) from and against
any and all damages, losses, claims, taxes, liabilities, costs, expenses and for
all other amounts payable, including reasonable attorneys’ fees (which attorneys
may be employees of Buyer or any such assign) and disbursements (all of the
foregoing being collectively referred to as “Indemnified Amounts”) awarded
against or incurred by any of them arising out of or as a result of this
Agreement or the acquisition, either directly or

 

20



--------------------------------------------------------------------------------

indirectly, by Buyer of an interest in the Receivables originated by such
Originator, excluding, however, in all of the foregoing cases:

(a) Indemnified Amounts to the extent a final judgment of a court of competent
jurisdiction holds that such Indemnified Amounts resulted from gross negligence
or willful misconduct on the part of the Indemnified Party seeking
indemnification;

(b) Indemnified Amounts to the extent the same includes losses in respect of
Receivables that are uncollectible on account of the insolvency, bankruptcy or
lack of creditworthiness of the related Obligor; or

(c) taxes imposed by the United States, the Indemnified Party’s jurisdiction of
organization (or, in the case of an individual, primary residence) or any other
jurisdiction in which such Indemnified Party has established a taxable nexus
other than in connection with the transactions contemplated hereby and by the
Purchase Agreement on or measured by the overall net income of such Indemnified
Party to the extent that the computation of such taxes is consistent with the
Intended Characterization;

provided, however, that nothing contained in this sentence shall limit the
liability of such Originator or limit the recourse of Buyer to such Originator
for amounts otherwise specifically provided to be paid by such Originator under
the terms of this Agreement. Without limiting the generality of the foregoing
indemnification, but subject to the exclusions in clauses (a), (b) and
(c) above, each Originator shall indemnify Buyer for Indemnified Amounts
(including, without limitation, losses in respect of uncollectible Receivables,
regardless of whether reimbursement therefor would constitute recourse to such
Originator) relating to or resulting from:

(i) any representation or warranty made by such Originator (or any of its
officers) under or in connection with this Agreement, any other Transaction
Document to which such Originator is a party or any other information or report
required to be delivered by any such Person pursuant hereto or thereto, which
shall have been false or incorrect when made or deemed made;

(ii) the failure by such Originator to comply with any applicable law, rule or
regulation with respect to any Receivable originated by it, or any Contract
related thereto, or the nonconformity of any such Receivable or Contract with
any such applicable law, rule or regulation or any failure of any Originator to
keep or perform any of its obligations, express or implied, with respect to any
such Contract;

(iii) any failure of such Originator to perform its duties, covenants or other
obligations in accordance with the provisions of this Agreement or any other
Transaction Document to which it is a party;

(iv) any products liability, personal injury or damage suit, or other similar
claim arising out of or in connection with goods that are the subject of any
Contract or any Receivable originated by such Originator;

 

21



--------------------------------------------------------------------------------

(v) any dispute, claim, offset or defense (other than discharge in bankruptcy of
the Obligor) of the Obligor to the payment of any Receivable originated by such
Originator (including, without limitation, a defense based on such Receivable or
the related Contract not being a legal, valid and binding obligation of such
Obligor enforceable against it in accordance with its terms), or any other claim
resulting from the sale of goods or services related to such Receivable or the
furnishing or failure to furnish such goods or services;

(vi) the commingling of Collections of such Receivables at any time with other
funds;

(vii) any investigation, litigation or proceeding related to or arising from
this Agreement or any other Transaction Document to which such Originator is a
party, the transactions contemplated hereby, the use by such Originator of the
proceeds of any purchase from it hereunder or any other investigation,
litigation or proceeding relating to such Originator in which any Indemnified
Party becomes involved as a result of any of the transactions contemplated
hereby;

(viii) any inability to litigate any claim against any Obligor in respect of any
such Receivable as a result of such Obligor being immune from civil and
commercial law and suit on the grounds of sovereignty or otherwise from any
legal action, suit or proceeding;

(ix) (A) failure of such Originator generally to pay its debts as such debts
become due or admission by such Originator in writing of its inability to pay
its debts generally or any making by such Originator of a general assignment for
the benefit of creditors; or (B) the institution of any proceeding by or against
such Originator seeking to adjudicate it bankrupt or insolvent, or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief or composition of it or its debts under any law relating to bankruptcy,
insolvency or reorganization or relief of debtors, or seeking the entry of an
order for relief or the appointment of a receiver, trustee or other similar
official for it or any substantial part of its property, or (C) the taking by
such Originator of any corporate action to authorize any of the actions set
forth in clauses (A) or (B) above in this clause (ix);

(x) any failure to vest and maintain vested in Buyer, or to transfer to Buyer,
legal and equitable title to, and ownership of, an exclusive perfected ownership
interest in the Receivables originated by such Originator and the associated
Related Security and Collections, free and clear of any Adverse Claim (except as
created by the Transaction Documents);

(xi) the failure to have filed, or any delay in filing, financing statements or
other similar instruments or documents under the UCC of any applicable
jurisdiction or other applicable laws with respect to any such Receivable, the
Related Security and Collections with respect thereto, and the proceeds of any
thereof, whether at the time of sale to Buyer or at any subsequent time; and

 

22



--------------------------------------------------------------------------------

(xii) any action or omission by such Originator which reduces or impairs the
rights of Buyer with respect to any Receivable or the value of any such
Receivable.

Section 6.2 Other Costs and Expenses. In addition to the obligations of each
Originator under Section 6.1, each Originator agrees to pay on demand:

(a) all reasonable costs and expenses, including attorneys’ fees, in connection
with the enforcement against such Originator of this Agreement and the other
Transaction Documents executed by such Originator; and

(b) all stamp duties and other similar filing or recording taxes and fees
payable or determined to be payable in connection with the execution, delivery,
filing and recording of this Agreement or the other Transaction Documents
executed by such Originator, and agrees to indemnify Indemnified Parties against
any liabilities with respect to or resulting from any delay in paying or
omission to pay such taxes and fees.

ARTICLE VII

MISCELLANEOUS

Section 7.1 Waivers and Amendments. (a) No failure or delay on the part of Buyer
(or, following the occurrence and during the continuance of an Amortization
Event, the Administrative Agent, as Buyer’s collateral assignee) in exercising
any power, right or remedy under this Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise of any such power, right or
remedy preclude any other further exercise thereof or the exercise of any other
power, right or remedy. The rights and remedies herein provided shall be
cumulative and nonexclusive of any rights or remedies provided by law. Any
waiver of this Agreement shall be effective only in the specific instance and
for the specific purpose for which given.

(b) No provision of this Agreement may be amended, supplemented, modified or
waived except in writing signed by each Originator and Buyer and, to the extent
required under the Purchase Agreement, the Administrative Agent and the
Purchasers.

Section 7.2 Notices. All communications and notices provided for hereunder shall
be in writing (including bank wire, telecopy or electronic facsimile
transmission or similar writing) and shall be given to the other parties hereto
at their respective addresses or telecopy numbers set forth on the signature
pages hereof or at such other address or telecopy number as such Person may
hereafter specify for the purpose of notice to each of the other parties hereto.
Each such notice or other communication shall be effective (a) if given by
telecopy, upon the receipt thereof, (b) if given by mail, three (3) Business
Days after the time such communication is deposited in the mail with first class
postage prepaid or (c) if given by any other means, when received at the address
specified in this Section 7.2.

Section 7.3 Protection of Ownership Interests of Buyer.

(a) Each Originator agrees that from time to time, at its expense, it will
promptly execute and deliver all instruments and documents, and take all
actions, that may be necessary or desirable, or that Buyer (or the
Administrative Agent, as Buyer’s collateral

 

23



--------------------------------------------------------------------------------

assignee) may request, to perfect, protect or more fully evidence the interest
of Buyer hereunder and the Purchaser Interests, or to enable Buyer (or,
following the occurrence and during the continuance of an Amortization Event,
the Administrative Agent, as Buyer’s collateral assignee) to exercise and
enforce its (or their) rights and remedies hereunder. At any time, Buyer may, at
the applicable Originator’s sole cost and expense, direct such Originator to
notify the Obligors of Receivables originated or serviced by it of the ownership
interests of Buyer under this Agreement and may also direct that payments of all
amounts due or that become due under any or all Receivables be made directly to
Buyer or its designee.

(b) If any Originator fails to perform any of its obligations hereunder, Buyer
may (but shall not be required to) perform, or cause performance of, such
obligation, and Buyer’s costs and expenses incurred in connection therewith
shall be payable by such Originator as provided in Section 6.2. Each Originator
irrevocably authorizes Buyer (and, from and after the occurrence and during the
continuance of an Amortization Event, the Administrative Agent, as Buyer’s
collateral assignee) at any time and from time to time in the sole discretion of
Buyer (or the Administrative Agent), and appoints Buyer (and, from and after the
occurrence and during the continuance of an Amortization Event, the
Administrative Agent) as its attorney(ies)-in-fact, to act on behalf of such
Originator (i) to execute on behalf of such Originator as debtor and to file
financing statements necessary or desirable in Buyer’s sole discretion to
perfect and to maintain the perfection and priority of the ownership interest of
Buyer in the Receivables and (ii) to file a carbon, photographic or other
reproduction of this Agreement or any financing statement with respect to the
Receivables as a financing statement in such offices as Buyer (or, as
applicable, the Administrative Agent) in its sole discretion deem necessary or
desirable to perfect and to maintain the perfection and priority of Buyer’s
interests in the Receivables. This appointment is coupled with an interest and
is irrevocable.

Section 7.4 Confidentiality.

(a) Each of the parties hereto shall maintain and shall cause each of its
employees and officers to maintain the confidentiality of the Fee Letters and
the other confidential or proprietary information with respect to the
Originators, the Administrative Agent, the Purchasers and their respective
businesses obtained by it or them in connection with the structuring,
negotiating and execution of the transactions contemplated herein, except that
such party and its officers and employees may disclose such information (i) to
such party’s external accountants and attorneys and (ii) as required by any
applicable law, regulation or order of any judicial or administrative proceeding
provided that each party shall use commercially reasonable efforts to ensure, to
the extent permitted given the circumstances, that any such information which is
so disclosed is kept confidential.

(b) Anything herein to the contrary notwithstanding, each Originator hereby
consents to the disclosure of any nonpublic information with respect to it
(i) to the Administrative Agent and each of the Purchasers, (ii) to any
prospective or actual assignee or participant of the Administrative Agent or any
of the Purchasers, and (iii) to any rating agency, Commercial Paper dealer or
provider of a surety, guaranty or credit or liquidity enhancement to a Purchaser
or any entity organized for the purpose of purchasing, or making loans secured
by, financial assets for which any of the Purchasers acts as the administrative
agent or administrator and to any officers, directors, employees, outside
accountants and attorneys of any of the

 

24



--------------------------------------------------------------------------------

foregoing, provided each such Person is advised of the confidential nature of
such information and, in the case of a Person described in clause (ii) above,
agrees to be bound by the provisions of this Section 7.4. In addition, the
Administrative Agent and each Purchaser may disclose any such nonpublic
information pursuant to any law, rule, regulation, direction, request or order
of any judicial, administrative or regulatory authority or proceedings (whether
or not having the force or effect of law) although each of them shall use
commercially reasonable efforts to ensure, to the extent permitted given the
circumstances, that any such information which is so disclosed is kept
confidential.

Section 7.5 Bankruptcy Petition. Each Originator covenants and agrees that,
prior to the date that is one year and one day after the payment in full of all
Aggregate Unpaids under the Purchase Agreement, it will not institute against,
or join any other Person in instituting against, Buyer any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings or other
similar proceeding under the laws of the United States or any state of the
United States.

Section 7.6 CHOICE OF LAW. THIS AGREEMENT SHALL BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE
NEW YORK GENERAL OBLIGATIONS LAW WHICH SHALL APPLY HERETO.

Section 7.7 CONSENT TO JURISDICTION. EACH ORIGINATOR HEREBY IRREVOCABLY SUBMITS
TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE
COURT SITTING IN THE BOROUGH OF MANHATTAN, NEW YORK IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH
ORIGINATOR PURSUANT TO THIS AGREEMENT, AND EACH ORIGINATOR HEREBY IRREVOCABLY
AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR
HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL
LIMIT THE RIGHT OF BUYER (OR ITS ASSIGNS) TO BRING PROCEEDINGS AGAINST ANY
ORIGINATOR IN THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY
ANY ORIGINATOR AGAINST BUYER (OR ITS ASSIGNS) OR ANY AFFILIATE THEREOF
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED
TO, OR CONNECTED WITH THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH ORIGINATOR
PURSUANT TO THIS AGREEMENT SHALL BE BROUGHT ONLY IN A COURT IN THE BOROUGH OF
MANHATTAN, NEW YORK.

Section 7.8 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL BY JURY
IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS AGREEMENT, ANY DOCUMENT EXECUTED BY ANY
ORIGINATOR PURSUANT TO THIS AGREEMENT OR THE RELATIONSHIP ESTABLISHED HEREUNDER
OR THEREUNDER.

 

25



--------------------------------------------------------------------------------

Section 7.9 Integration; Binding Effect; Survival of Terms.

(a) This Agreement and each other Transaction Document contain the final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings.

(b) This Agreement shall be binding upon and inure to the benefit of the
Originators, Buyer and their respective successors and permitted assigns
(including any trustee in bankruptcy). No Originator may assign any of its
rights and obligations hereunder or any interest herein without the prior
written consent of Buyer. Buyer may pledge and assign at any time its rights and
obligations hereunder and interests herein to any other Person without the
consent of any Originator, and hereby notifies the Originators that it has
pledged and collaterally assigned its right, title and interest hereunder with
respect to each Receivable in which the Purchasers have acquired any interest
under the Receivables Purchase Agreement to the Administrative Agent, for the
benefit of the Administrative Agent and each Purchaser under the Purchase
Agreement. This Agreement shall create and constitute the continuing obligation
of each of the parties hereto in accordance with its terms and shall remain in
full force and effect until terminated in accordance with its terms; provided,
however, that the rights and remedies with respect to (i) any breach of any
representation and warranty made by any Originator pursuant to Article II;
(ii) the indemnification and payment provisions of Article VI; and
(iii) Section 7.5 shall be continuing and shall survive any termination of this
Agreement.

Section 7.10 Counterparts; Severability; Section References. This Agreement may
be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which, taken together, shall constitute one and the same
agreement. Any provisions of this Agreement which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Unless otherwise expressly indicated, all references herein
to “Article,” “Section,” “Schedule” or “Exhibit” shall mean articles and
sections of, and schedules and exhibits to, this Agreement.

[SIGNATURE PAGES FOLLOW]

 

26



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date hereof.

 

 

DAP PRODUCTS INC.

DRI-EAZ PRODUCTS, INC.

KIRKER ENTERPRISES, INC.

SAPPHIRE SCIENTIFIC INC.

TREMCO INCORPORATED

RUST-OLEUM CORPORATION

THE EUCLID CHEMICAL COMPANY

REPUBLIC POWDERED METALS, INC.

WEATHERPROOFING TECHNOLOGIES, INC.

TREMCO BARRIER SOLUTIONS, INC.

  By:   /s/ Edward W. Moore   Name:   Edward W. Moore   Title:   Secretary
Address:   c/o RPM International Inc.  

2628 Pearl Road

P.O. Box 777

Medina, Ohio 44258

Attention: Treasurer

Phone: (330) 273-8826

Fax: (330) 220-6006

E-Mail: mratajczak@rpminc.com

 

  S-1    Second A&R Receivables Sale Agreement



--------------------------------------------------------------------------------

  RPM FUNDING CORPORATION   By:   /s/ Edward W. Moore   Name:   Edward W. Moore
  Title:   Secretary Address:   RPM Funding Corporation  

2628 Pearl Road, Suite 100

Medina, Ohio 44256

Attention: Treasurer

Phone: (330) 273-8826

Fax: (330) 220-6006

E-Mail: mratajczak@rpminc.com

 

  S-2   

Second A&R Receivables Sale Agreement



--------------------------------------------------------------------------------

Exhibit I

Definitions

This is Exhibit I to the Agreement (as hereinafter defined). As used in the
Agreement and the Exhibits and Schedules thereto, capitalized terms have the
meanings set forth in this Exhibit I (such meanings to be equally applicable to
the singular and plural forms thereof). If a capitalized term is used in the
Agreement, or any Exhibit or Schedule thereto, and not otherwise defined therein
or in this Exhibit I, such term shall have the meaning assigned thereto in
Exhibit I to the Purchase Agreement.

“Administrative Agent” has the meaning set forth in the Preliminary Statements
to the Agreement.

“Agreement” means the Second Amended and Restated Receivables Sale Agreement,
dated as of May 9, 2014, among the Originators and Buyer, as the same may be
amended, restated or otherwise modified.

“Amortization Event” has the meaning set forth in the Purchase Agreement.

“Authorized Officer” means, with respect to each Originator, its president,
corporate controller, chief financial officer, treasurer or secretary.

“Buyer” has the meaning set forth in the preamble to the Agreement.

“Calculation Period” means each calendar month or portion thereof which elapses
during the term of the Agreement. The first Calculation Period for each
Originator shall commence on the date of the initial Purchase of Receivables
from such Originator hereunder and the final Calculation Period shall terminate
on its Termination Date.

“Change of Control” means (a) the acquisition by any Person (other than Parent),
or two or more Persons acting in concert (other than Parent and any Subsidiary
of Parent), of beneficial ownership (within the meaning of Rule 13d-3 of the
Securities and Exchange Commission under the Securities Exchange Act of 1934) of
30% or more of the outstanding shares of voting stock of RPM-Delaware (or, once
applicable, Parent) or (b) RPM-Delaware (or, once applicable, Parent) ceases to
own, directly or indirectly, 100% of the outstanding voting stock of any
Originator or Buyer.

“Collections” means, with respect to any Receivable, all cash collections and
other cash proceeds in respect of such Receivable, including, without
limitation, all yield, Finance Charges or other related amounts accruing in
respect thereof and all cash proceeds of Related Security with respect to such
Receivable.

“Credit and Collection Policy” means each Originator’s credit and collection
policies and practices relating to Contracts and Receivables existing on the
date hereof and summarized in Exhibit V, as modified from time to time in
accordance with the Agreement.

 

Exhibit I-1



--------------------------------------------------------------------------------

“Deemed Collections” means the aggregate of all amounts an Originator shall have
been deemed to have received as a Collection of a Receivable sold by it. An
Originator shall be deemed to have received a Collection (but only to the extent
of the reduction or cancellation identified below) of a Receivable sold by it if
at any time (i) the Outstanding Balance of any such Receivable is either
(x) reduced as a result of any defective or rejected goods or services, any
discount or any adjustment or otherwise by such Originator (other than cash
Collections on account of the Receivables) or (y) reduced or canceled as a
result of a setoff in respect of any claim by any Person (whether such claim
arises out of the same or a related transaction or an unrelated transaction) or
(ii) any of the representations or warranties in Article II were not true with
respect to such Receivable at the time of its sale hereunder (in which case,
such Originator shall be deemed to have received a Collection in an amount equal
to the Outstanding Balance of such Receivable).

“Default Fee” means a per annum rate of interest equal to the sum of (i) the
Alternate Base Rate, plus (ii) 2% per annum (computed for actual days elapsed on
the basis of a year consisting of 360 days).

“Discount Factor” means, with respect to any Receivable, a percentage calculated
to provide Buyer with a reasonable return on its investment in such Receivable
after taking account of (i) the time value of money based upon the anticipated
dates of collection of such Receivable and the cost to Buyer of financing its
investment in such Receivable during such period and (ii) the risk of nonpayment
by the related Obligor. Each Originator and Buyer may agree from time to time to
change the Discount Factor with respect to the Receivables originated by such
Originator based on changes in one or more of the items affecting the
calculation thereof, provided that any change to the Discount Factor shall take
effect as of the commencement of a Calculation Period, shall apply only
prospectively and shall not affect the Purchase Price payment in respect of a
Purchase which occurred during any Calculation Period ending prior to the
Calculation Period during which any Originator and Buyer agree to make such
change.

“Excluded Obligor” means AutoZone, Inc.

“Finance Charges” means, with respect to a Contract, any finance, interest, late
payment charges or similar charges owing by an Obligor pursuant to such
Contract.

“Initial Cutoff Date” means the close of business on June 6, 2002.

“Intended Characterization” means, for income tax purposes, the characterization
of the acquisition by the Purchasers of Purchaser Interests under the Purchase
Agreement as a loan or loans by the Purchasers to the Seller secured by the
Receivables, the Related Security and the Collections.

“Material Adverse Effect” means a material adverse effect on (i) the financial
condition or operations of any Originator, or of RPM-Delaware (or, once
applicable, Parent) and its Subsidiaries, taken as a whole, (ii) the ability of
any Originator to perform its obligations under the Agreement or any other
Transaction Document, (iii) the legality, validity or enforceability of the
Agreement or any other Transaction Document, (iv) Buyer’s (or any of its

 

Exhibit I-2



--------------------------------------------------------------------------------

assigns’) interest in the Receivables generally or in any significant portion of
the Receivables, the Related Security or Collections with respect thereto, or
(v) the collectability of the Receivables generally or of any material portion
of the Receivables, in each case, relating to Receivables sold by such
Originator hereunder.

“Material Indebtedness” means (a) with respect to the Performance Guarantor and
its Subsidiaries (other than the Originators), Indebtedness in excess of $75
million in aggregate principal amount and (b) with respect to any Originator,
Indebtedness in excess of $20 million in aggregate principal amount.

“Net Worth” means as of the last Business Day of each Calculation Period
preceding any date of determination, the excess, if any, of (a) the aggregate
Outstanding Balance of the Receivables at such time, over (b) the sum of (i) the
Aggregate Capital outstanding at such time, plus (ii) the aggregate outstanding
principal balance of the Subordinated Loans (including any Subordinated Loan
proposed to be made on the date of determination).

“Obligor” means a Person obligated to make payments pursuant to a Contract.

“Original Balance” means, with respect to any Receivable coming into existence
after the Initial Cutoff Date, the Outstanding Balance of such Receivable on the
date it was created.

“Originator(s)” has the meaning set forth in the preamble to the Agreement.

“Parent” means any publicly-held corporation, limited liability company or
partnership that (a) is formed for the sole purpose of acquiring, directly or
indirectly (whether by distribution or otherwise), substantially all of the
outstanding voting stock of all classes of RPM-Delaware, (b) is owned
immediately after the acquisition described in clause (a) of this definition by
the same shareholders as were shareholders of RPM-Delaware immediately prior to
the acquisition described in clause (a) of this definition, and (c) hereafter
owns, directly or indirectly, all of the outstanding voting stock of all classes
of RPM-Delaware.

“Performance Guarantor” means RPM-Delaware (or any Parent that hereafter
unconditionally assumes in writing RPM-Delaware’s obligations under the
Performance Undertaking in accordance with the Purchase Agreement).

“Performance Undertaking” has the meaning provided in the Purchase Agreement.

“Potential Termination Event” means an event which, without remedial action and
with the passage of time or the giving of notice, or both, would constitute a
Termination Event.

“Preferred Shares” means shares of Buyer’s Serial Preferred Stock, as defined in
Buyer’s Certificate of Incorporation, as amended.

 

Exhibit I-3



--------------------------------------------------------------------------------

“Purchase” means each purchase pursuant to Section 1.2(a) of the Agreement by
Buyer from an Originator of Receivables originated by such Originator and the
Related Security and Collections related thereto, together with all related
rights in connection therewith.

“Purchase Agreement” has the meaning set forth in the Preliminary Statements to
the Agreement.

“Purchase Price” means, with respect to any Receivable, the price to be paid by
Buyer to the applicable Originator for such Receivable and the Related Security
and Collections with respect thereto in accordance with Section 1.3 of the
Agreement, which price shall equal (i) the product of (x) the Original Balance
of such Receivable, multiplied by (y) one minus the Discount Factor then in
effect, minus (ii) any Purchase Price Credits to be credited against the
Purchase Price otherwise payable in accordance with Section 1.4 of the
Agreement.

“Purchase Price Credit” has the meaning set forth in Section 1.4 of the
Agreement.

“Receivable” means all rights to payment owed to an Originator (at the times it
arises, and before giving effect to any transfer or conveyance under the
Agreement) or Buyer (after giving effect to the transfers under the Agreement)
constituting an account arising in connection with the sale of goods or the
rendering of services by such Originator and further includes, without
limitation, the obligation to pay any Finance Charges with respect thereto;
provided, however, that in no event shall the term “Receivable” include such
right to payment arising from any sale of goods or the rendering of services by
any Originator to any Excluded Obligor which occurs after the effective date of
the amendment designating such Obligor as being an Excluded Obligor.
Indebtedness and other rights and obligations arising from any one transaction,
including, without limitation, indebtedness and other rights and obligations
represented by an individual invoice, shall constitute a Receivable separate
from a Receivable consisting of the indebtedness and other rights and
obligations arising from any other transaction; provided, further, that any
indebtedness, rights or obligations referred to in the immediately preceding
sentence shall be a Receivable regardless of whether the account debtor or such
Originator treats such indebtedness, rights or obligations as a separate payment
obligation.

“Receivables Report” means a report, in substantially the form of Exhibit VII
hereto (appropriately completed), furnished by an Originator to the Servicer
pursuant to Section 4.1(l).

“Records” means, with respect to any Receivable, all Contracts and other
documents, books, records and other information (including, without limitation,
computer programs, tapes, disks, punch cards, data processing software and
related property and rights) relating to such Receivable, any Related Security
therefor and the related Obligor.

“Related Security” means, with respect to any Receivable:

(i) all of the applicable Originator’s interest in the inventory and goods
(including returned or repossessed inventory or goods), if any, the sale of
which by

 

Exhibit I-4



--------------------------------------------------------------------------------

such Originator gave rise to such Receivable, and all insurance contracts with
respect thereto,

(ii) all other security interests or liens and property subject thereto from
time to time, if any, purporting to secure payment of such Receivable, whether
pursuant to the Contract related to such Receivable or otherwise, together with
all financing statements and security agreements describing any collateral
securing such Receivable,

(iii) all guaranties, letters of credit, insurance and other agreements or
arrangements of whatever character from time to time supporting or securing
payment of such Receivable whether pursuant to the Contract related to such
Receivable or otherwise,

(iv) all enforcement rights or rights to receive payment with respect to service
contracts and other contracts and agreements associated with such Receivable,

(v) all Records related to such Receivable,

(vi) all of the applicable Originator’s right, title and interest in each
Lock-Box and each Collection Account, and

(vii) all proceeds of any of the foregoing.

“Required Capital Amount” means, as of any date of determination, an amount
equal to the greater of (i) 3% of the aggregate Outstanding Balance of all
Receivables as of such date and (ii) $20,000,000.

“Responsible Officer” means, with respect to any Person, each of the following
officers (if applicable) of such Person (or anyone performing substantially the
same functions as the following officers typically perform): any of such
Person’s Senior Officers, or such Person’s assistant treasurer, credit manager
or controller.

“RPM” has the meaning set forth in the Preliminary Statements to the Agreement.

“RPM-Delaware” has the meaning set forth in the Preliminary Statements to the
Agreement.

“SEC” means the United States Securities and Exchange Commission or any
successor regulatory body.

“Senior Officer” means, as to each Originator, the chief executive officer,
president, chief financial officer, vice president, treasurer, or secretary.

“Servicer” means the Person who from time to time is designated as the
“Servicer” under and as defined in the Purchase Agreement,

 

Exhibit I-5



--------------------------------------------------------------------------------

“Subordinated Loan” has the meaning set forth in Section 1.3(b) of the
Agreement.

“Subordinated Note” means each promissory note in substantially the form of
Exhibit VI hereto as more fully described in Section 1.3 of the Agreement, as
the same may be amended, restated, supplemented or otherwise modified from time
to time.

“Termination Date” means, as to each Originator, the earliest to occur of
(i) the Facility Termination Date, (ii) the Business Day immediately prior to
the occurrence of a Termination Event set forth in Section 5.1(f) with respect
to such Originator or Performance Guarantor, (iii) the Business Day specified in
a written notice from Buyer (or its assigns) to such Originator following the
occurrence of any other Termination Event with respect to such Originator , and
(iv) the date which is thirty (30) days after Buyer’s receipt of written notice
from such Originator that it wishes to terminate the facility evidenced by this
Agreement.

“Termination Event” has the meaning set forth in Section 5.1 of the Agreement.

“Transaction Documents” means, collectively, this Agreement, each Collection
Account Agreement, the Subordinated Notes, the Performance Undertaking and all
other instruments, documents and agreements executed and delivered in connection
herewith.

“Transfer” means a sale or contribution of Receivables pursuant to the
Agreement.

All accounting terms not specifically defined herein shall be construed in
accordance with GAAP. All terms used in Article 9 of the UCC in the State of New
York, and not specifically defined herein, are used herein as defined in such
Article 9.

 

Exhibit I-6



--------------------------------------------------------------------------------

EXHIBIT II

ORIGINATORS’ PLACES OF BUSINESS AND LOCATIONS OF RECORDS

 

Name of Originator

Address of Chief Executive

Office and Records

  

State of

Incorporation

Organization

Number

  

Federal

Employee

Identification

Number

   Former Corporate, Trade, or
Assumed Names

DAP Products Inc.

2400 Boston Street, Suite 200

Baltimore, Maryland 21224

   Delaware       DAP Inc.

 

Phenomenal Brands

Dri-Eaz Products, Inc.

15180 Josh Wilson Road

Burlington, WA 98233

   Washington      

The Euclid Chemical Company

3735 Green Road

Beachwood, Ohio 44122

   Ohio       Epoxy Chemicals, Inc.

 

Increte Systems

Kirker Enterprises, Inc.

55 East 6th Street

Paterson, NJ 07524

   Delaware      

Republic Powdered Metals, Inc.

3735 Green Road

Beachwood, Ohio 44122

   Ohio      

Rust-Oleum Corporation

11 Hawthorn Parkway

Vernon Hills, Illinois 60061

   Illinois       The Testor Corporation


Synta

XIM Products

Multi Color Specialties

ROC Sales, Inc.

Sapphire Scientific Inc.

2604 Liberator

Prescott, AZ 86301

   Arizona      

Tremco Barrier Solutions, Inc.

6420 E. Main Street

Reynoldsburg. Ohio 43068

   Delaware      

Tremco Incorporated

3735 Green Road

Beachwood, Ohio 44122

   Ohio      

Weatherproofing Technologies, Inc.

3735 Green Road

Beachwood, Ohio 44122

   Delaware       Tremco Service Corporation

 

Exhibit II-1



--------------------------------------------------------------------------------

Exhibit III

Lock-boxes; Collection Accounts; Collection Banks

See Exhibit IV to Purchase Agreement

 

Exhibit III-1



--------------------------------------------------------------------------------

Exhibit IV

[Form of] Compliance Certificate

This Compliance Certificate is furnished pursuant to that certain Second Amended
and Restated Receivables Sale Agreement dated as of May 9, 2014 (as amended,
restated or otherwise modified from time to time, the “Agreement”) among
Weatherproofing Technologies, Inc., a Delaware corporation, DAP Products Inc., a
Delaware corporation, Dri-Eaz Products, Inc., a Washington corporation, Sapphire
Scientific Inc., an Arizona corporation, Tremco Incorporated, an Ohio
corporation, Rust-Oleum Corporation, an Illinois corporation, The Euclid
Chemical Company, an Ohio corporation, Kirker Enterprises, Inc., a Delaware
corporation, Republic Powdered Metals, Inc., an Ohio corporation, and Tremo
Barrier Solutions, Inc., a Delaware corporation, and RPM Funding Corporation, a
Delaware corporation (“Buyer”). Capitalized terms used and not otherwise defined
herein are used with the meanings attributed thereto in the Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1. I am the duly elected             of             (the “Originator”).

2. I have reviewed the terms of the Agreement and I have made, or have caused to
be made under my supervision, a detailed review of the transactions and
conditions of the Originator and its Subsidiaries during the accounting period
covered by the attached financial statements.

3. The examinations described in paragraph 2 did not disclose, and to the best
of my knowledge, no condition or event exists which constitutes, a Termination
Event or a Potential Termination Event (as each such term is defined under the
Agreement) as to the Originator during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth below.

4. Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Originator has taken, is taking, or proposes to
take with respect to each such condition or event:             

The foregoing certifications, together with the financial statements delivered
with this Certificate in support hereof, are made and delivered this
            day of             , 200    .

 

 

[Name] On behalf of  

 

in my capacity as an officer thereof

 

Exhibit IV-1



--------------------------------------------------------------------------------

Exhibit V

Credit and Collection Policy

 

Exhibit V-1



--------------------------------------------------------------------------------

Exhibit VI

[Form of] Subordinated Note

SUBORDINATED NOTE

May 9, 2014

1. Note. FOR VALUE RECEIVED, the undersigned, RPM Funding Corporation, a
Delaware corporation (“SPV”), hereby unconditionally promises to pay to the
order of             , a(n)             corporation (“Originator”), in lawful
money of the United States of America and in immediately available funds, on the
date following Originator’s Termination Date which is one year and one day after
the date on which (i) the Outstanding Balance of all Receivables sold under the
“Sale Agreement” referred to below has been reduced to zero and (ii) Originator
has paid to the Buyer all indemnities, adjustments and other amounts which may
be owed thereunder in connection with the Purchases (the “Collection Date”), the
aggregate unpaid principal sum outstanding of all “Subordinated Loans” made from
time to time by Originator to SPV pursuant to and in accordance with the terms
of that certain Second Amended and Restated Receivables Sale Agreement dated as
of May 9, 2014 among Originator and various of its Affiliates and SPV (as
amended, restated, supplemented or otherwise modified from time to time, the
“Sale Agreement”). Reference to Section 1.3 of the Sale Agreement is hereby made
for a statement of the terms and conditions under which the loans evidenced
hereby have been and will be made. All terms which are capitalized and used
herein and which are not otherwise specifically defined herein shall have the
meanings ascribed to such terms in the Sale Agreement.

2. Interest. SPV further promises to pay interest on the outstanding unpaid
principal amount hereof from the date hereof until payment in full hereof at a
rate equal to the Alternate Base Rate; provided, however, that if SPV shall
default in the payment of any principal hereof, SPV promises to pay, on demand,
interest at the rate of the Alternate Base Rate plus 2.00% per annum on any such
unpaid amounts, from the date such payment is due to the date of actual payment.
Interest shall be payable on the first Business Day of each month in arrears;
provided, however, that SPV may elect on the date any interest payment is due
hereunder to defer such payment and upon such election the amount of interest
due but unpaid on such date shall constitute principal under this Subordinated
Note. The outstanding principal of any loan made under this Subordinated Note
shall be due and payable on the Collection Date and may be repaid or prepaid at
any time without premium or penalty.

3. Principal Payments. Originator is authorized and directed by SPV to enter on
the grid attached hereto, or, at its option, in its books and records, the date
and amount of each loan made by it which is evidenced by this Subordinated Note
and the amount of each payment of principal made by SPV, and absent manifest
error, such entries shall constitute prima facie evidence of the accuracy of the
information so entered; provided that neither the failure of Originator to make
any such entry or any error therein shall expand, limit or affect the
obligations of SPV hereunder.

 

Exhibit VI-1



--------------------------------------------------------------------------------

4. Subordination. Originator shall have the right to receive, and SPV shall
make, any and all payments relating to the loans made under this Subordinated
Note provided that, after giving effect to any such payment, the Adjusted Net
Receivables Balance (as such term is defined in the Receivables Purchase
Agreement hereinafter referred to) at such time under the Receivables Purchase
Agreement exceeds the sum of (a) the Aggregate Capital (as defined in the
Receivables Purchase Agreement) at such time under the Receivables Purchase
Agreement, plus (b) the Aggregate Reserves (as defined in the Receivables
Purchase Agreement) at such time under the Receivables Purchase Agreement.
Originator hereby agrees that at any time during which the conditions set forth
in the proviso of the immediately preceding sentence shall not be satisfied,
Originator shall be subordinate in right of payment to the prior payment of any
indebtedness or obligation of SPV owing to the Administrative Agent or any
Purchaser under that certain Amended and Restated Receivables Purchase Agreement
dated as of May 9, 2014 by and among SPV, RPM International Inc., as initial
Servicer, various “Purchasers” from time to time party thereto, and PNC Bank,
National Association, as the “Administrative Agent” (as amended, restated,
supplemented or otherwise modified from time to time, the “Purchase Agreement”).
The subordination provisions contained herein are for the direct benefit of, and
may be enforced by, the Administrative Agent and the Purchasers and/or any of
their respective assignees (collectively, the “Senior Claimants”) under the
Purchase Agreement. Until the date that is one year and one day following the
date on which all “Capital” outstanding under the Purchase Agreement has been
repaid in full and all other obligations of SPV and/or the Servicer thereunder
and under the “Fee Letter” referenced therein (all such obligations,
collectively, the “Senior Claim”) have been indefeasibly paid and satisfied in
full, Originator shall not institute against SPV any proceeding of the type
described in Section 5.1(f) of the Sale Agreement unless and until the
Collection Date has occurred. Should any payment, distribution or security or
proceeds thereof be received by Originator in violation of this Section 4,
Originator agrees that such payment shall be segregated, received and held in
trust for the benefit of, and deemed to be the property of, and shall be
immediately paid over and delivered to the Administrative Agent for the benefit
of the Senior Claimants.

5. Bankruptcy; Insolvency. Upon the occurrence of any proceeding of the type
described in Section 5.1(f) of the Sale Agreement involving SPV as debtor, then
and in any such event the Senior Claimants shall receive payment in full of all
amounts due or to become due on or in respect of the Aggregate Capital and the
Senior Claim (including “Yield” as defined and as accruing under the Purchase
Agreement after the commencement of any such proceeding, whether or not any or
all of such Yield is an allowable claim in any such proceeding) before
Originator is entitled to receive payment on account of this Subordinated Note,
and to that end, any payment or distribution of assets of SPV of any kind or
character, whether in cash, securities or other property, in any applicable
insolvency proceeding, which would otherwise be payable to or deliverable upon
or with respect to any or all indebtedness under this Subordinated Note, is
hereby assigned to and shall be paid or delivered by the Person making such
payment or delivery (whether a trustee in bankruptcy, a receiver, custodian or
liquidating trustee or otherwise) directly to the Administrative Agent for
application to, or as collateral for the payment of, the Senior Claim until such
Senior Claim shall have been paid in full and satisfied.

 

Exhibit VI-2



--------------------------------------------------------------------------------

6. Amendments. This Subordinated Note shall not be amended or modified except in
accordance with Section 7.1 of the Sale Agreement. The terms of this
Subordinated Note may not be amended or otherwise modified without the prior
written consent of the Administrative Agent for the benefit of the Purchasers.

7. GOVERNING LAW. THIS SUBORDINATED NOTE HAS BEEN MADE AND DELIVERED AT NEW
YORK, NEW YORK, AND SHALL BE INTERPRETED AND THE RIGHTS AND LIABILITIES OF THE
PARTIES HERETO DETERMINED IN ACCORDANCE WITH THE LAWS AND DECISIONS OF THE STATE
OF NEW YORK. WHEREVER POSSIBLE EACH PROVISION OF THIS SUBORDINATED NOTE SHALL BE
INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND VALID UNDER APPLICABLE LAW,
BUT IF ANY PROVISION OF THIS SUBORDINATED NOTE SHALL BE PROHIBITED BY OR INVALID
UNDER APPLICABLE LAW, SUCH PROVISION SHALL BE INEFFECTIVE TO THE EXTENT OF SUCH
PROHIBITION OR INVALIDITY, WITHOUT INVALIDATING THE REMAINDER OF SUCH PROVISION
OR THE REMAINING PROVISIONS OF THIS SUBORDINATED NOTE.

8. Waivers. All parties hereto, whether as makers, endorsers, or otherwise,
severally waive presentment for payment, demand, protest and notice of dishonor.
Originator additionally expressly waives all notice of the acceptance by any
Senior Claimant of the subordination and other provisions of this Subordinated
Note and expressly waives reliance by any Senior Claimant upon the subordination
and other provisions herein provided.

9. Assignment. This Subordinated Note may not be assigned, pledged or otherwise
transferred to any party other than Originator without the prior written consent
of the Administrative Agent, and any such attempted transfer shall be void.

 

RPM FUNDING CORPORATION By:  

 

Title:  

 

Exhibit VI-3



--------------------------------------------------------------------------------

Schedule

to

SUBORDINATED NOTE

SUBORDINATED LOANS AND PAYMENTS OF PRINCIPAL

 

Date

 

Amount of

Subordinated Loan

 

Amount of

Principal Paid

   Unpaid
Principal Balance    Notation made by
(initials)

 

Exhibit VI-4



--------------------------------------------------------------------------------

Exhibit VII

[Form of] Receivables Report for Each Originator

 

Exhibit VII-1



--------------------------------------------------------------------------------

Schedule A

Preferred Shares

 

Weatherproofing Technologies, Inc.    10 shares of Series H Preferred Stock Dap
Products Inc.    10 shares of Series B Preferred Stock Tremco Incorporated    10
shares of Series G Preferred Stock Rust-Oleum Corporation    10 shares each of
Series E, F & I Preferred Stock The Euclid Chemical Company    10 shares of
Series C Preferred Stock Republic Powdered Metals, Inc.    10 shares each of
Series A & D Preferred Stock Tremco Barrier Solutions, Inc.    10 shares of
Series J Preferred Stock

 

Schedule A-1